Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  November 21, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                    Chief Justice

  143470                                                                                                  Michael F. Cavanagh
                                                                                                                Marilyn Kelly
                                                                                                          Stephen J. Markman
                                                                                                          Diane M. Hathaway
                                                                                                              Mary Beth Kelly
  JANE DOE,                                                                                                   Brian K. Zahra,
                   Plaintiff-Appellee,                                                                                   Justices


  v                                                                    SC: 143470
                                                                       COA: 294692; 294715; 294994
                                                                       Washtenaw CC: 08-000018-NO
  ANN ARBOR PUBLIC SCHOOLS,
  BRUCE GLAZIER, and WALEED SAMAHA,
           Defendants-Appellants,
  and
  DLS SERVICES, INC., ROLAND SMITH,
  ERIC RUTLEY, and ROBERT GALARDI,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 21, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              November 21, 2011                   _________________________________________
           p1114                                                                  Clerk